DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10, 13-14, 16, 20-23, 25 and 28-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vivanco et l. (hereinafter Vivanco)(US 9338591).
	Regarding claim 1, Vivanco teaches a method of performing Observed Time Difference of Arrival (OTDOA) positioning at a mobile station, the method comprising(col. 8, lines 45-55; OTDOA; positioning location nof wireless device) : performing a plurality of time of arrival (TOA) measurements of downlink (DL) signals, the plurality of TOA measurements comprising a first TOA measurement measuring DL signals transmitted from a reference cell [[and]] a second TOA measurement measuring DL signals transmitted from a neighbor cell, and a third TOA measurement measuring DL signals transmitted from a second neighbor cell; generating a first Reference Signal Time Difference (RSTD) using the first TOA measurement and the second TOA measurement; generating a second RSTD using the first TOA measurement and the third TOA measurement; and reporting location information to a location server for OTDOA positioning of the mobile station, wherein the location information comprises each of the first RSTD, the second RSTD, a time of the first TOA measurement, [[and]] a time of the second TOA measurement, and a time of the third TOA measurement, and wherein the time of the first TOA measurement, the time of the second TOA measurement, and the time of the third TOA measurement are relative to a common reference time (col. 9, lines 60-67; col. 10, lines 1-11; wireless device 302 can perform RSTD/PRS measurements using the assistance data received at step 310. In an exemplary embodiment, wireless device 302 provides the RSTD/PRS measurements in a “Provide Location Information” message to controller node;  The Provide Location Information message can include, for example, a time stamp of the measurement set, e.g., System Frame Number (SFN), an identity of the source access node used for calculating the RSTD, e.g., Physical Cell Identity (PCI), Absolute Radio Frequency Channel Number (ARFCN), and/or Evolved Cell Global Identity (ECGI), Quality of the Time of Arrival (TOA) measurement from the source access node, and a neighboring access node measurement list, e.g., identity of the measured neighboring access nodes, RSTD measurements, and Quality of the RSTD measurements).
Regarding claim 5, Vivanco teaches the method, wherein the reporting location information to the location server for OTDOA positioning of the mobile station uses a Long Term Evolution (LTE) Positioning Protocol (LPP)(col. 6, line 39, LTE). 
Regarding claim 6, Vivanco teaches the method, wherein the DL signals comprise a positioning reference signal (PRS) for Long Term Evolution (LTE) )(Col. 9, line 64, RSTD/PRS measurements).
Regarding claim 7, Vivanco teaches the method, wherein the at least one relative time difference or both the first time of measurement and the second time of measurement includes units of PRS positioning occasions, units of LTE radio frames, units of LTE subframes, a count of system frame number wraparound occasions, a Global Positioning System (GPS) time, a Global Navigation Satellite System (GNSS) time, a Coordinated Universal Time (UTC), or a combination of thereof(col. 11, line 25-35; PRS , “positioning occasions”; “positioning subframes”; col. 10, line 3, SFN system frame number)
	Regarding claim 8, Vivanco in view of Jovicic teaches the method, wherein the location information further comprises at least one additional TOA measurement for at least one of the reference cell and the neighbor cell and a third time of measurement for the least one additional TOA measurement(Fig. 2B; access node clusters col. 11, lines 18-19)
Claims 10, 13, 14 are rejected for the same reason as set forth in claims 1, 7, 8 respectively.
	Claims 16, 20-23 are rejected for the same reason as set forth in claims 1, 5-8 respectively.
	Claims 25, 28-29 are rejected for the same reason as set forth in claims 1, 7-8 respectively.


Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they aremoot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/            Primary Examiner, Art Unit 2647